PP-18 Rev. 09/07

CITY OF MILWAUKEE = POLICE DEPARTMENT

PANT AN OT eo NS 7 OC AE A At Une

Pini SiVliAN Oo Per uit Oit WO tf MheA OO TOoUNniLCL,.e

Department member's suffering a duty-related injury, shall have their treating physician complete this report at the initial
examination and at each visit thereafter. Member is to personally submit it to their Commanding Officer at the earliest

possible opportunity.

 
  

1. Name of injured member

  
 

(please type or print all information)

2. Name of treating physician: itl WA K. Shaffer M)
3. Date of examination: [- 2/ -[{5 Date of injury /- L9AS

4. Is the injury: Jia new injury. (.} a recurrence of an old duty injury.

5. Briefly describe the employee's injury: _[NVOlWed in. Work Celoted MVA.
Muth ple tortusiems + abrasum. Cancussiem _ Whip bth.
Sprauaeok @ ankk.

6. Diagnosis: ne Chove.

7. Is the employee able to return to his/her normal WORK DUTIES? YES LJ NO la

If YES, disregard the following and sign below.

If NO, please read the following paragraph and complete questions 8 through 10.

The Milwaukee Police Department has implemented a “limited duty” program to provide members, suffering a temporary
disability, the opportunity to continue making a positive contribution to Department operations by temporarily reassigning
them to support positions. These sedentary assignments place minimal physical demands upon the incumbent and are
designed so that the member is isolated from the hazards normally associated with police work. (see reverse)

 

8. ls the employee capable of returning to work in a limited-duty capacity? YES LJ No Jam
If YES, please describe any medically advisable restrictions upon the employee's workplace activities:

 

Expected length of time under limited duty. EXHIBIT

1D

If NO, should the injured employee be allowed to leave his/her residence in order to further recuperation:

Yes Jfno O

 

If NO, please briefly state your reason:

tabbies’

 

9 When do voionticinate the member will be able to return to his/her normal work activities: i 4-0 wjeela

10. Date of next scheduled examination/treatment: 2 Week,

A. Treatment provided: Fwoduation 3 ees we ie oe DE 90

Reporting Physician,s Signature: (Meslay Wd

Address JOsr WN, Max hav Od UU dury ato Fe Phone #: 44 = 4 14; 2500
Case 2:16-cv-01089*WED Filéd 06/21/19 Page 1of1 Document 86-10

 

 
